EXHIBIT 10.20 The York Water Company Amended and Restated “Supplemental Retirement Plan” (Effective January 1, AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT PLAN THIS SUPPLEMENTAL RETIREMENT PLAN is an agreement (the “ Agreement ”) made as of this day of , 20, by and between THE YORK WATER COMPANY, a Pennsylvania corporation with its principal business office located at 130 East Market Street, York, Pennsylvania (hereinafter called “ Employer ”) and (hereinafter called “ Employee ”): WITNESSETH: WHEREAS, Employer wishes to encourage Employee's continued employment, and Employee is willing to undertake such employment, subject to receipt of deferred compensation upon the terms hereinafter set forth. WHEREAS, Employer desires to amend and restate the Supplemental Retirement Plan to comply with the requirements of Section 409A of the Code (as defined below). NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, do hereby mutually agree as follows: 1. Employment . Employer hereby engages Employee upon the terms and conditions as hereinafter provided. 2. Term . This Agreement shall continue in full force and effect until the earlier of (i) Employee's Separation from Service (as defined below) prior to attaining age 55, or (ii) payment to Employee or Beneficiary, as applicable, of all benefits to which Employee shall become entitled hereunder. 3. Duties . From and after the date hereof, Employee shall serve Employer in Employer's business in such capacity or capacities as may from time to time be determined by the President or Board of Directors of Employer (the “ Board ”). During the period of active, full-time employment hereunder, Employee shall: (a) devote his full time and best efforts to the business and affairs of Employer (allowing a reasonable time for vacation); (b) perform such services, not unreasonable or inconsistent with Employee's position, education, training or background, as may be designated by the President or Board at any time and from time to time; (c) use his best efforts to promote the business of Employer; and (d) hold such office or directorship in Employer, to which Employee may from time to time be elected or appointed, without further compensation other than that for which provision is made in this Agreement. 4. Compensation . During the period of Employee's employment hereunder, Employer agrees to pay Employee for his services such a salary as may from time to time be mutually agreed between Employer and Employee. 5. Definitions . The following definitions are applicable to the benefits payable hereunder: (a) Beneficiary shall mean one or more persons, trusts, estates or other entities that are entitled to receive benefits under this Agreement upon the death of Employee as may have theretofore been designated in writing by Employee on forms provided by Employer and containing Employer's acknowledgment or acceptance thereof. (b) Code shall mean the Internal Revenue Code of 1986, as amended, and the regulations issued thereunder. (c) Disability Retirement shall mean a condition of Employee whereby he or she either: (i) is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, or (ii) is, by reason of any medically determinable physical or mental impairment which can be expected to result in death or can be expected to last for a continuous period of not less than twelve (12) months, receiving income replacement benefits for a period of not less than three (3) months under an accident and health plan covering employees of Employer. Items (i) and (ii) in this Section 5(c) are permitted provided they are in compliance with the requirements of Treasury Regulations Section 1.409A-3(g)(4). An Employee will also be deemed disabled if determined to be totally disabled by the Social Security Administration or in accordance with a disability insurance program, provided that the definition of Disability applied under such disability insurance program complies with the requirements of Treasury Regulations Section 1.409A-3(g)(4). (d) Disability Retirement Benefit shall mean the benefit payable under this Agreement upon a Disability Retirement. The Disability Retirement Benefit shall be the Monthly Retirement Benefit Unit multiplied by each calendar year of full-time, active service with Employer completed subsequent to the and as of the December 31 immediately prior to Employee’s Disability Retirement. (e) Early Retirement Age shall mean any age from and including age fifty-five (55) to and including age sixty-four (64). (f) Early Retirement Benefit shall mean the Monthly Retirement Benefit Unit multiplied by each calendar year of full-time, active service with Employer completed subsequent to and as of the December 31st immediately prior to attainment of Early Retirement Age. (g) ERISA shall mean the Employee Retirement Income Act of 1974, as amended, and the regulations issued thereunder. (h) Late Retirement Age shall mean any age from and including age sixty-six (66). (i) Late Retirement Benefit shall mean the Monthly Retirement Benefit Unit multiplied by each calendar year of full-time, active service with Employer completed subsequent to and as of the December 31st immediately prior to attainment of Late Retirement Age. (j) Monthly Retirement Benefit Unit shall mean, for purposes of the applicable Supplemental Retirement Benefit determination hereunder, $, the monthly benefit unit commencing at Early Retirement Age, Normal Retirement Age, Late Retirement Age, Disability Retirement or Pre-Retirement Death, as applicable. (k) Normal Retirement Age shall mean age sixty-five (l) Normal Retirement Benefit shall mean the Monthly Retirement Benefit Unit multiplied by each calendar year of full-time, active service with Employer completed subsequent to and as of the December 31st immediately prior to attainment of Normal Retirement Age. (m) Payment Delay for Specified Employees shall mean the six (6) month payment delay of the Normal Retirement Benefit that is payable to a “key employee” (as defined by Section 416(i) of the Code without regard to paragraph (5) thereof, and as further defined in Treasury Regulations Section 1.409A-(1)(i)) on account of the key employee’s Separation from Service. (n) Plan Administrator shall mean the Board or its designee. (o) Pre-Retirement Death Benefit shall mean the lesser of (x) the product of (i) $ per month indexed at four percent (4%) per annum, multiplied by (ii) the number of completed calendar years subsequent to , or (y) the sum of (i) the product of (A) twelve (12) multiplied by (B) one hundred percent (100%) of monthly salary for the month in which death occurs and (2) the product of (A) one hundred sixty-eight (168) multiplied by (B) sixty percent (60%) of the monthly salary for the month in which death occurs. (p) Separation from Service shall mean “separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the Code. (q) Supplemental Retirement Benefits shall mean Early Retirement Benefit, Normal Retirement Benefit, Late Retirement Benefit, Disability Retirement Benefit and the Pre-Retirement Death Benefit. (r) Unforeseeable Emergency shall mean severe financial hardship of Employee or Beneficiary resulting from an illness or accident of Employee or Beneficiary, Employee or Beneficiary’s spouse, or Employee or Beneficiary’s dependent(s) (as defined in Section 152(a) of the Code) or loss of Employee or Beneficiary’s property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of Employee or Beneficiary within the meaning of Section 409A of the Code. 6. Supplemental Retirement Benefits (a) Retirement Benefits . Subject to all of the terms and conditions hereof, Employer agrees to pay to Employee, and Employee shall be entitled to receive from Employer, his or her Early Retirement Benefit, Normal Retirement Benefit or Late Retirement Benefit, as applicable, upon the later of Employee’s (i) Separation from Service, provided Employee is at least age 55 at the time of such Separation from Service, or (ii) attainment of age sixty (60). Employee’s Early Retirement Benefit, Normal Retirement Benefit or
